Citation Nr: 0915427	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  Service in Vietnam and award of the Combat 
Infantry Badge is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the Veteran's claim for 
entitlement to TDIU.  The Veteran disagreed and perfected an 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

A short procedural history will help clarify the reasons for 
remand.  The Veteran's November 2002 claim for service 
connection for post-traumatic stress disorder (PTSD) was 
granted in a June 2003 rating decision.  The Veteran 
submitted a notice of disagreement (NOD) dated February 2004 
regarding the initial evaluation of 30 percent disabling for 
PTSD.  In the February 2004 NOD, the Veteran raised the issue 
of entitlement to TDIU.  The RO denied the claim for TDIU and 
granted an increased disability rating of 50 percent for PTSD 
in the August 2005 rating decision.

In an August 2005 NOD, the Veteran stated that he disagreed 
with the decision that denied TDIU "due to severity of 
PTSD."  In a September 2005 statement, the Veteran stated 
that he had a claim pending "that denied me for an increase 
in service-connected PTSD to include iu [individual 
unemployability]."  Finally, in a February 2006 statement, 
the Veteran's representative stated that evidence was 
submitted in support of the Veteran's "pending claim for an 
increase in his service-connected PTSD disability to include 
Unemployability."  However, the RO only addressed the issue 
of entitlement to TDIU in the January 2006 statement of the 
case (SOC) and did not address whether the Veteran had 
disagreed with the increased disability rating.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim so that an SOC may be issued.  
The Board finds that the Veteran and his representative 
disagreed with the increased disability rating for PTSD.  VA 
is obligated to liberally interpret all communications by or 
on behalf of claimants.  See Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992).  In this case, the Veteran used 
language that can be construed to express disagreement with 
the grant of the increased disability rating for PTSD to 50 
percent disabling.  Thus, the RO must provide the Veteran 
with a SOC regarding the issue of entitlement to a disability 
rating in excess of 50 percent for service-connected PTSD.

In addition, the Veteran submitted new evidence received by 
the Board in December 2008 indicating that his physical and 
psychological conditions have worsened.  At the same time, 
the Veteran submitted a waiver to allow the Board to consider 
the evidence without the RO first considering the newly 
submitted evidence.  However, for the reasons stated below, 
the issue of entitlement to TDIU must be remanded.

Because the issue of whether the Veteran is entitled to TDIU 
depends to a great degree on whether the Veteran's PTSD 
disability could rated in excess of 50 percent disabling, the 
Board finds that the two issues are inextricably intertwined.  
The Court of Appeals for Veterans Claims in Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), provided that a 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation.  For this reason, the Board remands the issue of 
entitlement to TDIU for VBA's determination regarding 
entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD.

The Board also finds that the newly submitted evidence may be 
relevant to the issue of entitlement to an increased 
disability rating for a disability.  Indeed, it appears to 
state that the Veteran's condition has worsened.  Thus, the 
evidence is relevant to an issue that is intertwined with the 
claim for TDIU.  The Board can not render a fair and just 
decision on TDIU until the issue of an increased disability 
rating is adjudicated by the RO including consideration of 
the new evidence of record.

Finally, the Board notes that the Veteran has not received 
sufficient notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the RO provided the Veteran with 
notice of how VA determines a disability rating and an 
effective date in the May 2006 supplemental statement of the 
case, such notice is not considered adequate.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he submit any 
further evidence of a worsening of his 
service-connected PTSD disability or 
worsening of any other service-connected 
disability.  The Veteran should also be 
invited to submit any further evidence 
regarding his ability to follow a 
substantially gainful occupation.  VBA 
should also provide the Veteran with 
written notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After completion of the foregoing and 
any further development deemed necessary, 
VBA shall adjudicate whether the Veteran 
is entitled to a disability rating in 
excess of 50 percent disabling for 
service-connected PTSD and readjudicate 
the issue of entitlement to TDIU.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




